Stanard and Cabell, J.
concurred with the president in the judgment entered in the court of appeals. After reversing the judgment of the circuit court with costs, and declaring that of the county court to be also erroneous, it was “ considered that the same be reversed and annulled, and that the plaintiff recover against the defendant 76 pounds 6 shillings and 7 pence, with interest on 45 pounds 11 shillings from the 19th of May 1827 till paid, and 22 dollars, and his costs about the motion in the said county court expended,” to be levied &c. And it was farther considered that the defendant recover against the plaintiff the costs expended by the said defendant in the circuit court, to be levied &c.